ORDER

PER CURIAM.
Randall Rainwater appeals the judgment of the Circuit Court of St. Louis County granting Shade Tree Services Company’s Motion for Summary Judgment. Rainwater contends that the Circuit Court erred when it granted Shade Tree’s Motion for Summary Judgment on the grounds that a final and binding resolution of his discharge grievance precluded suit under Section 287.780 RSMo 2000.
We have reviewed the briefs of the parties and the record on appeal and find no error in any of the respects alleged. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).